Citation Nr: 1427719	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  09-07 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee, as post-operative residuals of repair of anterior cruciate ligament and partial medial meniscectomy.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Fussell



INTRODUCTION

The Veteran served on active duty from October 1982 to November 1986.  This case comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  


FINDING OF FACT

The service-connected left knee disorder is manifested by degenerative joint disease and painful motion, without compensable limitation of either flexion or extension of the left knee.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for left knee degenerative joint disease, as post-operative residuals of repair of anterior cruciate ligament and partial medial meniscectomy have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5010-5260 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  The RO's December 2007 and August 2008 letters advised the Veteran of the elements of the notice requirements.  See Dingess/Hartman, 4783 F.3d 1311 (Fed. Cir. 2007); see also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided VA examinations in 2008 and 2011, in conjunction with the claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

In adjudicating the claim, the Board has reviewed all of the evidence in the Veteran's claim files, to include Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability impacts his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule) in light of the history of the disability.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

The Veteran's left knee disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010, applicable to traumatic arthritis, which instructs to rate as Diagnostic Code 5003, degenerative arthritis.  Under Diagnostic Code 5003, arthritis established by x-ray findings is rated on the basis of limitation of motion of the specific joint involved. When limitation of motion is noncompensable under the appropriate diagnostic codes, a 10 percent rating is warranted for objectively confirmed limitation of motion.  See 38 C.F.R. § 4.59 (2013) (recognizing painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint).  

Limitation of flexion of the leg to 60 degrees warrants a noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  A 10 percent rating requires flexion limited to 45 degrees, and a 20 percent rating requires flexion limited to 30 degrees.  Id.  A 30 percent rating requires flexion limited to 15 degrees.  Id. 

Limitation of extension of the leg to 5 degrees warrants a noncompensable rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2013).  A 10 percent rating requires extension limited to 10 degrees, and a 20 percent rating requires extension limited to 15 degrees.  Id.  A 30 percent rating requires extension limited to 20 degrees.  Id.  A 40 percent rating requires extension limited to 30 degrees, and a 50 percent rating requires extension limited to 45 degrees.  Id.  Normal knee range of motion is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II. 

The service treatment records reveal the Veteran underwent a left knee arthroscopy in May 1986, with a partial left medial meniscectomy.  A 1986 Medical Board report reflects a primary diagnosis of left knee anterior cruciate ligament insufficiency and a secondary diagnosis of a left knee medial meniscus tear.   At separation examination later in 1986 he had a two-inch round scar on the left knee. 

A 1987 VA left knee x-ray report indicated narrowing of the medial joint space, bipartite patella, but without radiographic evidence of loose bodies or effusion.

On examination in 2001, the Veteran had two small arthroscopy scars which were nonadherent, no tenderness or underlying tissue loss, disfigurement, keloid formation or limitation of function.  Stability of his left knee was normal, with full range of motion with pain at the extremes of the range.  X-rays showed changes of Grade I-II of the medial compartment, and also narrowing of the medial joint line and some squaring off of the femoral condyle, indicative of degenerative joint disease.  The diagnosis was left knee degenerative joint disease, post-operative arthroscopic meniscectomy.  The examiner opined that the Veteran would require further treatment as his degenerative joint disease evolved and possibly total knee replacement as he aged. 

VA outpatient treatment records reflect the Veteran complained of left knee pain for one month in June 2007, and a sensation of giving out of that knee, but no locking.  On examination of the left knee there was no varus or valgus instability, and no pain on testing of valgus stability.  There was no crepitus.   A well-healed arthroscopic scar was found.  There was no edema, erythema, or warmth.  Full flexion and extension of the left leg was shown.  The Veteran was instructed to limit his physical activities, such as walking long distances, which exacerbated his pain.  

In July 2007, the Veteran again complained of increasing left knee pain, catching, and popping, with increasing pain and giving way.  On examination, there was tenderness to palpation over the medial joint line.  Murray's sign was positive.  There was no significant laxity of the medial or lateral collateral ligaments or in either cruciate ligament.  Lachmann's sign was negative.  Strength in dorsiflexion of the left foot was 5/5, as was strength in the extensor halluces longus, and flexor halluces longus.  Sensation to touch was intact.  Motion was from 0 degrees to 130 degrees of flexion.  X-ray revealed mild osteoarthritis of the medial compartment of the left knee, with osteophytes.  The assessment was that he had signs suggestive of a menisceal type injury.  

Two weeks later, a VA examination found tenderness to palpation over the medial joint line and McMurray's sign was positive.  There was no significant laxity of the collateral or cruciate ligaments.  Lachmann's sign was negative.  Strength in dorsiflexion of the left foot was 5/5, as was strength in the extensor halluces longus, and flexor halluces longus.  Sensation to touch was intact.  Motion of the left leg was from 0 degrees of extension to 130 degrees of flexion.  It was noted that a magnetic resonance imaging scan revealed tears of the posterior horns of the menisci, with either severe atrophy or removal of the mid-portion of the left medial meniscus, and a suspected partial tear of the left anterior cruciate ligament; as well as degenerative osteophytes.  

In August 2007, the Veteran again related the complaints he reported in June and July.  Physical examination findings were the same as those reported in July 2007, with the exception that his range of motion of his left leg decreased to 10 degrees of extension to 90 degrees of flexion.  

On official examination in April 2008 the Veteran complained of lack of endurance, locking and fatigability but not of weakness, stiffness, swelling, heat, redness, giving way or dislocation.  He also complained of constant localized pain, which was squeezing in nature, burning and sharp, which he rated as 7 on a scale of 10.  The pain could be elicited by physical activity and it was relieved by the Motrin, and when he had pain he was still able to normal function by taking medication.  

On physical examination the Veteran had a level scar present at the left knee measuring about 2 centimeters by 2 centimeters.  Which was not tender, disfigured, ulcerated, adherent or unstable, and there was no tissue loss, inflammation, edema, keloid formation, hypopigmentation, hyperpigmentation or abnormal texture.  

His posture and gait were within normal limits.  There were no signs of abnormal weight bearing or breakdown, callosities or any unusual shoe wear.   As to his left knee, there was guarding of movement but no edema, effusion, weakness, tenderness, redness, heat, subluxation.  He had left knee crepitus but there was no genu recurvatum or locking pain.  Flexion of each knee was to 140 degrees and extension was to 0 degrees.  On the left, the joint function was additionally limited after repetitive use by pain, lack of endurance, and pain had the major functional impact.  The joint function on the left was not additionally limited after repetitive use by fatigue, weakness or incoordination.  The additional limitation of the joint was limitation of flexion by 15 degrees.  The anterior and posterior cruciate ligaments stability tests of the left knee were within normal limits, as were tests of the medial and collateral ligaments.  

The diagnosis was left knee degenerative joint disease, based on his subjective symptoms and objective examination findings.  It was noted that he reported that he had been referred for a knee replacement.  The effect of the condition on the Veteran's usual occupation was reduced mobility due to pain with stairs, ladders and prolonged standing.  The effect of the condition on the claimant's daily activity was reduced ability to climb stairs, and prolonged ambulation exacerbated the pain.  

The Veteran has submitted clinical records dated in March 2009, which show that he complained of pain of the medial aspect of the left knee, both anteriorly and posteriorly.  He reported that sometimes the left knee would giveway.  He reported that approximately five years previously, he had had steroid injections.  The Veteran stated that he wore a brace occasionally and took Ibuprofen as needed.  On physical examination his left knee range of motion was from 3 degrees to 110 degrees.  He had a small amount of effusion.  Distally, he was neurovascularly intact, strength was 5/5, and ligaments were intact.  Tenderness about the knee, medially and posteriorly, was reported.  X-ray revealed early degenerative joint disease about the medial side of the left knee.  A VA magnetic resonance imaging scan showed a medial meniscus tear, with effusion.  The diagnosis was degenerative tears of the medial meniscus and arthritis.  It was recommended that the Veteran take nonsteroidal anti-inflammatory medications, and possibly have injections into his knee, as opposed to arthroscopic evaluation.  

VA outpatient treatment records show that in August 2008, the Veteran was seen at an emergency room for left knee pain.  On examination, there was mild swelling of left knee, without evidence of effusion, but with tenderness on flexion.  

On examination in November 2011, the Veteran complained of left knee weakness, stiffness, swelling, heat, giving way, fatigability, tenderness, and pain.  He denied having redness, lack of endurance, locking, deformity, drainage, effusion, subluxation or dislocation.  The Veteran reported having flare-ups as often as once per week, with each episode lasting for 2 days.  During such episodes his pain was 10 on a scale of 10.  Flare-ups were precipitated by physical activity and were alleviated by taking aspirin.  During flare-ups, the Veteran stated he experienced functional impairment described as not being able to run and pain upon climbing.  The Veteran worked as an insulator and had pain when squatting.  He wore a knee brace.  He also described limitation of motion as having stiffness in the morning.  In the past he had taken Ibuprofen but he had stopped because it bothered his stomach, and now took aspirin.  He stated that in the past 12 months his condition had not resulted in any incapacitation.  He related that his overall functional impairment was that his left knee disability caused him to work slower and having pain during flare-ups.  

On physical examination, the Veteran's posture was normal, but he walked with an antalgic gait due to left knee pain.  He could perform tandem walking normally.  Upon measuring leg lengths, from the anterior superior iliac spine to the medial malleolus, the left lower extremity was 2.5 centimeters shorter than the right lower extremity.  Examination of his feet found no signs of abnormal weight-bearing, skin breakdown, callosities, or unusual shoe wear pattern.  The Veteran did not require an assistive device for ambulation.  Instability of the left knee was shown, as well as weakness, tenderness, and guarding of movement.  However, there were no signs of edema, abnormal movement, effusion, redness, heat, deformity, malalignment, or drainage.  There was also no subluxation, locking pain, genu recurvatum, crepitus or ankylosis.  Flexion of the left knee was to 115 degrees, with pain beginning at 110 degrees.  Repetitive motion was to 115 degrees, without any additional limitation of motion.  Extension was to 0 degrees without pain, and this was duplicated on repetitive motion.  

The examiner stated that function of the Veteran's left knee was not additionally limited by pain, fatigue, weakness, lack or endurance or incoordination after repetitive use.  On testing of ligament stability, there was slight instability of the left knee on testing of the anterior and posterior cruciate ligaments and the medial and lateral collateral ligaments.  Tests of the medial and lateral menisci of the left knee were abnormal with a slight degree of severity.  Further, weakness of the left quadriceps muscle was shown.  

The diagnosis was left knee degenerative joint disease, with a subjective factor of pain, and objective factors being decreased range of motion and quadriceps muscle weakness.  Also, as to his ligament and meniscus pathology, the subjective factor was pain, and the objective factors were decreased motion, mild instability, and quadriceps muscle weakness.  The examiner further stated that the effects on the Veteran's usual occupational was working slower and noted that the Veteran's employer had made accommodations for the Veteran, even though he was not able to work as fast as his co-workers because he could not squat or kneel.  The effect on his daily activity was no running, walking long distances, or exercising.  

Initially, a separate 10 percent rating has been assigned for instability of the left knee, under Diagnostic Code 5257, and a separate noncompensable rating for a residual post-operative scar of the left knee, under Diagnostic Code 7805.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2013); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2013).  The proper evaluations for these aspects of the Veteran's overall left knee disability are not at issue and will not be addressed herein.  

The pertinent evidence of record, shows that the Veteran's left knee disability more closely approximates his current 10 percent rating under Diagnostic Code 5010, which was assigned on the basis of painful motion, which has been present throughout the entire period of appeal.  Loss of flexion in his left knee that meets the 20 percent criteria has not demonstrated at any point during the appeal periods.  The current evaluation already contemplates periarticular pathology productive of painful motion.  

All tests of motion in extension have shown that he has full extension to 0 degrees, except for a March 2009 VA outpatient treatment record which found extension to 3 degrees, which is still noncompensble, and an August 2007 VA outpatient treatment record which found that extension was limited to 10 degrees.  While limitation of extension to 10 degrees would warrant a separate compensable rating, numerous other test of range of motion in extension, all found either full extension or a single notation of a noncompensable degree of limited extension.  Thus, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected left knee varied to such an extent that a separate 10 percent evaluation would be warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, a separate compensable evaluation under Diagnostic Code 5261 is not warranted. 

The Veteran has consistently described pain upon movement and the record shows consistent reports of pain.  However, the fact that a veteran experiences pain, even if experienced throughout the range of motion on examination, does not by itself warrant the a higher rating under the diagnostic codes providing ratings for limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, it is the functional limitation, the additional limitation of motion that must be considered in determining whether a higher rating is warranted.  In VA examinations in 2008 and 2011 the Veteran demonstrated that he was able to perform repetitive-use testing and showed no additional limitation of motion following such testing which would warrant the assignment of a rating in excess of 10 percent for limitation of motion in either flexion or extension.  Any additional functional loss due to pain and weakness in the left knee joint is contemplated in the current 10 percent rating.  Also, while it was speculated in 2001 that a knee replacement would be needed in the future, more than a decade has passed without any significant increase in severity of the left knee disability except for the recent VA examination finding in 2011 of left quadriceps weakness.  However, examinations have not found any additional limitation of function due to such weakness.  

Furthermore, although the Board finds that the Veteran's assertions as to his knee impairment are competent statements, the results of various tests during rating examinations and VA treatment are more probative because these findings are recorded my medical personnel trained to treat such disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In sum, the medical evidence, as prepared by skilled examiners, which considered the Veteran's statements as to symptomatology, is more probative as to the criteria needed for an increased rating under the Rating Schedule.  

The Board has carefully considered all of the applicable diagnostic codes with respect to assigning a rating in excess of 10 percent for the Veteran's service-connected left knee disorder at issue.  However, the evidence does not show ankylosis of the left knee, impairment of the tibia or fibula, or genu recurvatum.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, 5263 (2013).  Moreover, the Board has considered the provisions of Diagnostic Code 5258 for dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2013).  Although the Veteran has complained of locking, there is no indication of frequent episodes of locking.  Furthermore, there is no evidence of dislocated parts of the meniscus/cartilage.  Accordingly, a rating in excess of 10 percent is not warranted under these diagnostic codes.  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The Veteran's service-connected left knee disorder was evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  Id.  The Veteran's service-connected left knee disorder is manifested by degenerative joint disease and painful motion, without compensable limitation of either flexion or extension of the left knee.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 10 percent disability rating.  Evaluations in excess of 10 percent are provided for certain manifestations of a left knee disorder, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 10 percent rating reasonably describe the disability level and symptomatology of the Veteran's left knee disorder.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for entitlement to a rating in excess of 10 percent for his service-connected left knee disorder, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An evaluation in excess of 10 percent for degenerative joint disease of the left knee, as post-operative residuals of repair of anterior cruciate ligament and partial medial meniscectomy, is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


